11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mary Morrow Williams,                          * From the 142nd District Court
                                                 of Midland County
                                                 Trial Court No. CR44410.

Vs. No. 11-16-00017-CR                         * August 3, 2017

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.